Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Barry J. Bluefeld seeks to appeal the district court’s orders: (1) denying his motion for leave to file a second amended complaint; (2) denying his motion for an extension of time, and (3) granting the Appellees’ motion for a confidentiality order. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Bluefeld seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED